                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12        NAYEREH MADANI,                                 Case No. 16-CV-07026-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            ENFORCE THE SETTLEMENT
                                  14             v.
                                                                                            Re: Dkt. No. 106
                                  15        COUNTY OF SANTA CLARA,
                                  16                    Defendant.

                                  17

                                  18           Before the Court is the motion to enforce the parties’ settlement filed by Defendant County

                                  19   of Santa Clara (“County”). ECF No. 06 (“Mot.”). Having considered the parties’ submissions, the

                                  20   relevant law, and the record in this case, the Court GRANTS Defendant’s motion.

                                  21   I.      BACKGROUND
                                  22              Madani and her First Attorney Seth Wiener’s Settlement with the County

                                  23           This lawsuit began back in 2016 when Plaintiff Nayereh Madani (“Madani”) filed her

                                  24   initial complaint against the County on December 8, 2016. ECF No. 1. Over half a year later, on

                                  25   July 15, 2017, the parties began settlement discussions with Evaluator Katherine Clark for an

                                  26   Early Neutral Evaluation. ECF No. 52. At this time, Madani was represented by counsel, Seth

                                  27   Wiener (“Wiener”). See ECF No. 53. The parties continued settlement discussions. ECF No. 106-

                                  28                                                    1
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   2 (“12/21/18 Sandoval Decl.”) ¶ 4–5.

                                   2          On October 2, 2017, the County obtained approval from the County of Santa Clara Board

                                   3   of Supervisors (the “Board”) of the parties’ settlement terms. Id. ¶¶ 4–5. Around October 13,

                                   4   2017, the County sent Wiener a final draft settlement for his review. Id. ¶ 6. On October 27, 2017,

                                   5   the parties wrote in their joint case management statement that “[t]he County has provided a

                                   6   proposed Settlement Agreement and General Release to Madani, and Madani is currently

                                   7   reviewing and making proposed edits to the same.” ECF No. 53. On December 6, 2017, the parties

                                   8   filed a further joint case management statement representing that the case was settling:

                                   9          The County provided a proposed Settlement Agreement and General Release to
                                  10          Madani in October 2017. Unfortunately, Madani has been preoccupied with
                                              providing medical care for her husband, and has been traveling in Iran since
                                  11          November 2017 to pay respect[ ] to her husband’s family members. It is the
                                              expectation of the Parties’ counsel that the settlement agreement will be finalized in
                                  12          January 2018 when Madani is scheduled return to the United States.
Northern District of California
 United States District Court




                                  13   ECF No. 57.
                                  14          On January 16, 2018, Madani and Wiener stipulated to Wiener’s withdrawal from the case.
                                  15   ECF No. 59. On January 22, 2018, the Court granted the stipulation of withdrawal. ECF No. 63.
                                  16   Following the withdrawal of Wiener, Madani represented herself in the action pro se. See id.
                                  17   Proceeding pro se, Madani then refused to sign the October 13, 2017 draft settlement agreement.
                                  18   12/21/18 Sandoval Decl. ¶ 11.
                                  19          On January 29, 2018 the parties attended an additional mediation session with Katherine
                                  20   Clark. Id. ¶ 12. That mediation session was unsuccessful. Id.
                                  21          On March 5, 2018, the parties filed a stipulation requesting to be assigned a new mediator
                                  22   and to attend mediation through the Court’s ADR Program. ECF No. 69. On March 5, 2018, the
                                  23   Court granted the parties’ stipulation. ECF No. 70. On May 8, 2018, the parties attended a
                                  24   mediation session with the former United States Magistrate Judge Wayne D. Brazil. ECF No. 77.
                                  25   That mediation session was also unsuccessful. See id.
                                  26              Madani and her Second Attorney David Poore’s Settlement with the County
                                  27          On May 30, 2018, Madani retained new counsel, David M. Poore (“Poore”). ECF No. 78.
                                  28                                                    2
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   At the parties’ June 6, 2018 case management conference, Madani requested an additional

                                   2   settlement conference. 12/21/18 Sandoval Decl. ¶ 16. The County agreed, and the Court referred

                                   3   the parties to the United States Magistrate Judge Nathanael M. Cousins for an August 24, 2018

                                   4   settlement conference. Id.; see also ECF No. 84 (“The Court referred the parties to a Magistrate

                                   5   Judge Settlement Conference with Judge Cousins with a deadline of September 5, 2018.”). Judge

                                   6   Cousins scheduled the settlement conference for August 24, 2018. ECF No. 85.

                                   7          At the August 24, 2018 settlement conference, Judge Cousins provided the parties a

                                   8   mediator’s proposal. 12/21/18 Sandoval Decl. ¶ 17. On September 7, 2018, the County made a

                                   9   written counter-proposal to Madani through Judge Cousins and requested that Madani respond to

                                  10   the proposal by September 12, 2018. Id. ¶ 18; see also id., Ex. A (9/7/18 3:48 p.m. Email from

                                  11   Bloom to Judge Cousins). On September 12, 2018, Madani, through Poore, accepted the County’s

                                  12   counter-proposal. Id. ¶ 19. Specifically, Poore wrote in an email to the County: “Plaintiff Madani
Northern District of California
 United States District Court




                                  13   accepts the County’s counter-proposal to resolve this matter in its entirety, as communicated by

                                  14   Judge Cousins on Monday.” Id., Ex. B (9/12/18 4:57 p.m. Email from Poore to the County). On

                                  15   September 12, 2018, Poore emailed the County that “[w]e believe we have an enforceable

                                  16   agreement under federal law.” ECF No. 106-1 (“12/24/18 Bloom Decl.”), Ex. A (9/12/18 Email

                                  17   from Poore to the County).

                                  18          The Settlement proposal that Madani accepted provided that the County would recommend

                                  19   to the Board the terms resolving the matter and other claims Madani had against the County

                                  20   through the effective date of the Settlement. 12/21/18 Sandoval Decl., Ex. A (“Settlement”). The

                                  21   terms provided that: (1) the County would pay Madani $32,218.57 within 30 days and separately,

                                  22   though not as a condition of the Settlement, the County would send Madani a check in the gross

                                  23   amount of $49,718.43, to which Madani is entitled as a result of the Personnel Board’s March

                                  24   2018 findings of fact regarding Madani’s suspension and demotion, for a total gross amount of

                                  25   $82,000; (2) the County would provide Madani a neutral job reference; (3) within five days of the

                                  26   effective date of the parties’ settlement agreement, the County would reinstate Madani’s

                                  27   employment, on unpaid leave status, to a Clinical Nurse III, and immediately thereafter, the

                                  28                                                    3
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   County would take the necessary action to restore Madani to the position of Assistant Nurse

                                   2   manager on unpaid leave status; (4) Madani would then immediately retire and resign from the

                                   3   County and the County would accept that resignation; (5) Madani agreed to release and dismiss all

                                   4   claims (except her workers’ compensation claims, which are excluded from the release); (6)

                                   5   Madani agreed not to seek reemployment with the County; (7) Madani is responsible for any

                                   6   attorney or medical liens that might apply to the settlement funds; (8) neither party admits liability

                                   7   by settling; (9) Madani would dismiss her lawsuit with prejudice within 3 days of the settlement

                                   8   payment; (10) the parties would jointly move to stay the case pending completion of the

                                   9   settlement; (11) Madani agreed to settle on these terms and acknowledged that the settlement is

                                  10   subject to the approval of the Board; and (12) “[i]f the County’s Board of Supervisors approves

                                  11   this settlement, the parties intend to enter into a long-form settlement agreement, but one is not

                                  12   needed for the Board-approved settlement to be enforced by the Court.” Id.
Northern District of California
 United States District Court




                                  13          On September 12, 2018, County attorney Aaron Bloom (“Bloom”) then notified Judge

                                  14   Cousins by email that “[t]he parties have agreed to the County’s revised settlement terms,” copied

                                  15   Poore, and attached the agreed-upon Settlement. 12/21/18 Sandoval Decl. ¶ 20; see also id., Ex. C

                                  16   (9/12/18 Email from Bloom to Judge Cousins). On September 12, 2018, Judge Cousins noted the

                                  17   parties’ Settlement on the docket: “Minute Entry for proceedings held before Judge Nathanael M.

                                  18   Cousins. Further Settlement Conference sessions held with counsel on 9/12/2018: Parties have

                                  19   agreed to settlement terms; approval by County Board is required and anticipated.” ECF No. 91.

                                  20          On September 12, 2018, the parties also filed a joint case management statement with the

                                  21   Court. ECF No. 90. The parties wrote: “[t]he Parties attended a Settlement Conference before the

                                  22   Honorable Nathanael M. Cousins on August 24, 2018. On September 12, 2018, the Parties agreed

                                  23   to a settlement proposal contingent on approval by the County of Santa Clara Board of

                                  24   Supervisors.” Id. As a result, the Court filed an order requesting that the parties by September 17,

                                  25   2018 “file a statement identifying when the Board will consider the settlement.” ECF No. 92.

                                  26          On September 14, 2018, the parties filed a stipulation with a proposed order to amend the

                                  27   case schedule due to settlement. ECF No. 93. The parties wrote that they “have agreed to a

                                  28                                                     4
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   settlement proposal that will resolve the above-titled litigation” and that the “settlement by its own

                                   2   terms is contingent on approval by the” Board, which was scheduled to consider the settlement on

                                   3   October 15, 2018. Id. The parties also requested a stay of the case schedule to “allow the Parties to

                                   4   finalize the settlement following Board approval.” Id. On September 17, 2018, the Court granted

                                   5   the parties’ stipulation and stayed the case. ECF No. 94. The Court continued the next case

                                   6   management conference to November 7, 2018. See id.

                                   7           In October 2018, the County realized that the Settlement had an error in the provision that

                                   8   provided that Madani was entitled to “[s]eparately, and not as a condition of th[e] settlement,” a

                                   9   gross amount of $49,718.43 as a result of the Personnel Board’s March 2018 findings of fact. See

                                  10   Settlement ¶ 1. Instead, Madani was entitled to receive a gross amount of $49,618.88, which

                                  11   constituted a $99.55 difference from the $49,718.43 figure. 12/24/18 Bloom Decl. ¶ 10. On

                                  12   October 15, 2018, before seeking Board approval of the Settlement, Bloom spoke with Poore and
Northern District of California
 United States District Court




                                  13   confirmed that Madani had no objection to the County resolving the error by sending Madani a

                                  14   check for the amount she was entitled to receive as a result of the Personnel Board’s March 2018

                                  15   findings of fact and by paying Madani the $99.55 difference as part of the Settlement payment. Id.

                                  16   ¶ 11. Poore informed Bloom that this was acceptable to Madani. Id. The same day, the County

                                  17   sent Madani the $49,618.88 amount she was entitled to receive as a result of the Personnel Board

                                  18   findings of fact. Id. ¶ 12.

                                  19           On October 15, 2018, the County recommended the Settlement to the Board, and the Board

                                  20   approved the Settlement in a closed session, including paying Madani the $99.55 difference as

                                  21   part of the Settlement payment. 12/21/18 Sandoval Decl. ¶ 22; 12/24/18 Bloom Decl. ¶ 13.

                                  22           As part of the terms of the Settlement, the parties had agreed that “[i]f the County’s Board

                                  23   of Supervisors approves this settlement, the parties intend to enter into a long-form settlement

                                  24   agreement, but one is not needed for the Board-approved settlement to be enforced by the Court.”

                                  25   Settlement ¶ 12. On October 16, 2018, Bloom emailed Poore a draft long-form settlement

                                  26   agreement. 12/24/18 Bloom Decl. ¶ 15; see also id., Ex. B (10/16/18 Email from Bloom to Poore

                                  27   with long-form agreement attachment). Bloom did not receive a response from Madani or Poore.

                                  28                                                     5
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   Id. ¶ 16. Thus, on October 22, 2018, Bloom again emailed Poore to confirm receipt of the October

                                   2   16, 2018 email. Id. ¶ 17; see also id., Ex. C (10/22/18 Email from Bloom to Poore). Bloom also

                                   3   asked that Madani complete an attached W-9 Form so that the County could process Madani’s

                                   4   settlement check. Id. ¶ 17; see also id., Ex. C. Bloom did not receive a response from Madani or

                                   5   Poore. Id. ¶ 18. County attorney Karl Sandoval (“Sandoval”) emailed Poore on October 25, 2018.

                                   6   Id. ¶ 19; see also id., Ex. D (10/25/18 Emails between Sandoval and Poore). Poore responded that

                                   7   same day stating: “I’m waiting to hear final comments from my client. I anticipate getting you the

                                   8   final comments by close of business tomorrow.” Id., Ex. D. Bloom stated that his office never

                                   9   received any comments on the draft long-form settlement agreement from Madani or Poore. Id. ¶

                                  10   20.

                                  11          On October 29, 2018, Poore emailed the County to inform the County for the first time that

                                  12   Madani had set up an appointment with a retirement counselor at CalPERS and required
Northern District of California
 United States District Court




                                  13   “additional time to finalize the retirement part of the settlement.” Id. ¶¶ 21–22; see also id., Ex. E

                                  14   (10/29/18 Email from Poore to the County). On October 31, 2018, Poore informed the County that

                                  15   Poore was in the hospital for a medical procedure, but that Poore hoped to have the Settlement

                                  16   finalized within two to three weeks. Id. ¶ 23; see also id., Ex. F (10/31/18 Emails between Poore

                                  17   and Bloom and Sandoval).

                                  18          On October 31, 2018, the parties filed a joint case management statement with the Court,

                                  19   informing the Court that “Madani’s counsel has advised counsel for the County that she is unable

                                  20   to finalize the settlement until she receives further information from CalPERS. Counsel further

                                  21   advises that his client met with a CalPERS representative yesterday and anticipates receiving the

                                  22   additional information she requires from CalPERS in the near future.” ECF No. 95. As a result,

                                  23   the Clerk issued a notice on November 2, 2018 continuing the November 7, 2018 case

                                  24   management conference to November 21, 2018. ECF No. 96.

                                  25          On November 8, 2018, Bloom emailed Poore asking for an update. 12/24/18 Bloom Decl.

                                  26   ¶ 24; see also id., Ex. G (11/8/18 Email from Bloom to Poore). Later that day, Bloom and Poore

                                  27   spoke over the phone. Id. ¶ 25. During that call, Poore explained that Madani had questions for the

                                  28                                                      6
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   County regarding her retiree medical benefits and requested a meeting between Madani and a

                                   2   County employee to answer Madani’s questions. Id. Bloom agreed to identify a County employee

                                   3   to answer Madani’s questions. On November 15, 2018, Bloom emailed Poore that Rhonda

                                   4   Schmidt, the County Employee Benefits Program Manager, was available to assist in answering

                                   5   Madani’s questions and requested a date for that meeting to occur. Id. ¶ 26; see also id., Ex. H

                                   6   (11/15/18 Email from Bloom to Poore). Bloom stated that he did not receive a response to the

                                   7   November 15, 2018 email. Id. ¶ 27.

                                   8          The day before, on November 14, 2018, the parties filed a joint case management

                                   9   statement informing the Court that “Madani has obtained the information she requires from

                                  10   CalPERS, but still requires additional information regarding her medical retirement benefits to

                                  11   finalize the settlement, which she anticipates obtaining within the next 30 days.” ECF No. 97. As a

                                  12   result, the Court filed an order requiring the parties to file a joint case management statement
Northern District of California
 United States District Court




                                  13   proposing a new case schedule through trial and ordering Madani to attend the case management

                                  14   conference set for November 21, 2018 in person. ECF No. 98.

                                  15          The parties filed a joint case management statement with a proposed schedule on

                                  16   November 19, 2018. ECF No. 99. On November 19, 2018, Poore filed an urgent request to

                                  17   continue the case management conference due to his hospitalization and significant medical issues

                                  18   which prohibited Poore from working for a period of two to three weeks. ECF No. 101. The Court

                                  19   continued the November 21, 2018 case management conference to January 2, 2019, lifted the stay,

                                  20   and set a case schedule through trial. ECF No. 102.

                                  21          On November 29, 2018, Bloom emailed Poore and requested information about when

                                  22   Madani would sign the long-form settlement agreement; whether Madani intended to sign the

                                  23   long-form settlement agreement; and if Madani would still like to meet with Rhonda Schmidt.

                                  24   12/24/18 Bloom Decl. ¶ 29. Poore responded that same day stating he had no information to

                                  25   suggest that Madani was not willing to sign a long-form settlement agreement and that Madani has

                                  26   “advised [him] on several occasions that she is willing to do so, but she simply wants to make sure

                                  27   that the process of retirement goes through without any disputes.” Id. ¶ 30; see also id., Ex. I

                                  28                                                     7
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   (11/29/18 Emails between Poore and Bloom). Poore also reported that Madani wanted to meet

                                   2   with Rhonda Schmidt regarding her County retirement benefits. Id. ¶ 30; see also id., Ex. I.

                                   3           On December 5, 2018, Rhonda Schmidt met with Madani to answer Madani’s questions

                                   4   regarding the County’s retirement benefits. Id. ¶ 31. Bloom also attended the meeting. Id.

                                   5           On December 7, 2018, Bloom emailed Poore to ask whether Madani was ready to sign the

                                   6   long-form settlement, and if not, what needed to occur before she could sign. Id. ¶ 32; see also id.,

                                   7   Ex. J (12/7/18 Email from Bloom to Poore). Bloom did not receive a response. Id. ¶ 33.

                                   8           Bloom learned that on December 14, 2018, Madani made an “unscheduled appearance” at

                                   9   the County Personnel Board Business Meeting and asked during the public comment portion that

                                  10   the Personnel Board schedule a hearing on her appeal of her termination from the County. Id. ¶ 34.

                                  11   This is the same administrative proceeding that Madani agreed to dismiss as a part of the parties’

                                  12   Settlement. Id.; see also Settlement ¶ 5. Later that date, Bloom emailed Poore to inform Poore that
Northern District of California
 United States District Court




                                  13   if Madani did not sign the long-form settlement agreement by December 21, 2018, the County

                                  14   would move to enforce the Settlement. 12/24/18 Bloom Decl. ¶ 35; see also id., Ex. K (Emails

                                  15   between Bloom and Poore). After not receiving a response, Bloom again followed-up on

                                  16   December 19, 2108. Id. ¶ 36; see also id., Ex. K. Poore responded that same day informing Bloom

                                  17   that he had been in the hospital for most of November and December and was going to meet with

                                  18   Madani that weekend to finalize her signature on the long-form settlement agreement. Id. ¶ 36; see

                                  19   also id., Ex. K. Bloom responded on December 20, 2018 that the County would file the instant

                                  20   motion to enforce the settlement if the County did not receive the signed long-form agreement by

                                  21   1:00 p.m. on Monday, December 24, 2018. Id. ¶ 37; see also id., Ex. K. On December 24, 2018,

                                  22   Poore informed the County that Madani would not sign the long-form agreement by 1:00 p.m. Id.

                                  23   ¶ 38.

                                  24           On December 26, 2018, the County filed the instant motion to enforce the parties’

                                  25   settlement. See Mot. The parties also filed a stipulation to shorten the time to hear the motion on

                                  26   January 4, 2019, ECF No. 104, which the Court denied, ECF No. 110. The Court nonetheless set

                                  27   the motion for an expedited hearing on January 31, 2019.

                                  28                                                     8
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1          As of the date of the County’s filing of the instant motion to enforce the settlement, the

                                   2   County complains that Madani has not filed any notice of dismissal of her claims against the

                                   3   County (including her pending Personnel Board appeal), has not signed the long-form agreement,

                                   4   has provided no comments on the long-form agreement, and has not provided the County a

                                   5   completed Form W-9. Mot. at 7; 12/24/18 Bloom Decl. ¶ 39.

                                   6          On December 26, 2018, the parties filed their joint case management statement in

                                   7   anticipation of the January 2, 2019 case management conference. ECF No. 108. In the joint case

                                   8   management statement, the parties wrote: “[t]he Parties entered into a settlement resolving this

                                   9   matter on September 12, 2018. Both Parties agree the settlement is enforceable.” Id. The County

                                  10   requested a continuance of the deadline to file dispositive motions to allow resolution of the

                                  11   motion to enforce the settlement first. Id. In the joint case management statement, Madani wrote

                                  12   that she “does not oppose this requested extension and continues to take the position that the
Northern District of California
 United States District Court




                                  13   matter has been settled.” Id.

                                  14          On January 2, 2019, the Court filed a case management order memorializing the parties’

                                  15   discussions during the January 2, 2019 case management conference. ECF No. 111. The Court

                                  16   wrote: “At the case management conference, Plaintiff’s attorney represented that Plaintiff also

                                  17   wishes to enforce the September 12, 2018 settlement, but nonetheless, Plaintiff may oppose or

                                  18   respond to the motion with disputed issues.” Id. “Plaintiff’s counsel stated for the first time that

                                  19   Plaintiff disagreed with Defendant’s long form agreement that Defendant sent to Plaintiff on

                                  20   October 16, 2018. Plaintiff’s counsel also raised for the first time that Plaintiff disagreed with the

                                  21   amount of her back pay.” Id.

                                  22          The Court ordered Madani to serve a document on the County identifying all of Madani’s

                                  23   concerns regarding the settlement by January 7, 2019; ordered the parties to file a joint statement

                                  24   by January 9, 2019 confirming service of that document; ordered the parties to meet in person on

                                  25   January 11, 2019 to discuss Madani’s concerns regarding the settlement; and ordered the parties to

                                  26   file a joint statement by January 17, 2019 confirming the results of the January 11, 2019 meeting,

                                  27   including whether the long-form agreement and back pay issues were resolved. Id. The Court also

                                  28                                                      9
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   referred the parties to a conference with Judge Cousins. Id. On January 8, 2019, the parties

                                   2   confirmed Madani’s service of a document identifying her concerns regarding the Settlement. ECF

                                   3   No. 8.

                                   4              Madani did not file an opposition to the County’s motion. Instead, on January 9, 2019,

                                   5   Madani filed a “response” to the instant motion, ECF No. 116 (“Resp.”), a declaration, and a

                                   6   document identifying her areas of disagreement with the Settlement. See ECF No. 116-1 “(1/9/19

                                   7   Madani Decl.”); ECF No 116-2 (“Areas of Disagreement Document”). Madani’s response focused

                                   8   only on her disagreement with the settlement payment amount and the reinstatement date and

                                   9   resulting retirement consequences of the Settlement. See Resp. The response also states: “As set

                                  10   forth in her Declaration, Plaintiff believes that she only consented to a settlement of her case under

                                  11   the above terms.” Id.; see also 1/9/19 Madani Decl.

                                  12              Two days later, on January 11, 2019, Madani filed an untimely supplemental declaration in
Northern District of California
 United States District Court




                                  13   support of her response to the instant motion. See ECF No. 117 (“1/11/19 Madani Decl.”). Madani

                                  14   wrote in her supplemental declaration:

                                  15              I did not give my attorney permission or authorization to accept the Defendant’s
                                  16              September 2018 settlement proposal. I did not give my attorney consent to accept the
                                                  Defendant’s September 2018 settlement proposal. I believe there had been a
                                  17              miscommunication and my attorney misunderstood my consent to one item on the
                                                  settlement as my permission in communicating acceptance of the settlement to Judge
                                  18              Cousins.
                                  19   Id. ¶ 3.
                                  20       The parties met with Judge Cousins on January 15, 2019. ECF No. 118. The County replied on
                                  21   January 16, 2019. See ECF No. 119 (“Reply”).
                                  22              On January 17, 2019, while the instant motion to enforce the settlement was pending,
                                  23   Poore filed a motion to withdraw. ECF No. 120. In the motion, Poore gives two reasons for
                                  24   withdrawal: (1) Madani has discharged Poore’s services; and (2) Poore’s withdrawal is mandatory
                                  25   under California Rules of Professional Conduct 1.16 because Poore “has certain mandatory
                                  26   obligations to this Court, which would be violated if there existed continued legal representation in
                                  27   this matter.” Id.
                                  28                                                      10
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1          On January 17, 2019, the parties filed a joint case management statement explaining that

                                   2   the meeting with Judge Cousins dissolved after Poore informed the County that he intended to file

                                   3   a motion to withdraw because Madani had terminated his services. ECF No. 121. On January 28,

                                   4   2019, the County filed a statement of non-opposition to the motion to withdraw. ECF No. 123.

                                   5   II.    LEGAL STANDARD
                                   6          District courts have the inherent power to enforce a settlement agreement in an action

                                   7   pending before it. See TNT Marketing, Inc. v. Aaresti, 796 F.2d 276, 278 (9th Cir. 1986). “The

                                   8   moving party has the burden of demonstrating that the parties formed a legally enforceable

                                   9   settlement agreement.” Woods v. Carey, 2015 WL 7282749, *4 (E.D. Cal. Nov. 18, 2015). “The

                                  10   construction and enforcement of settlement agreements are governed by principles of local law

                                  11   which apply to interpretation of contracts generally.” Jeff D. v. Andrus, 899 F.2d 753, 759 (9th

                                  12   Cir. 1989). This is true even if the underlying cause of action is based upon a federal statute.
Northern District of California
 United States District Court




                                  13   Woods, 2015 WL 7282749 at *4. Thus, the Court applies California law “regarding formation and

                                  14   interpretation of contracts in determining whether a legally enforceable settlement agreement was

                                  15   reached.” Id.

                                  16          Under California law, the essential elements of a contract are: the parties capable of

                                  17   contracting; a lawful object; the parties’ consent; and sufficient cause or consideration. Lopez v.

                                  18   Charles Schwab & Co., Inc., 118 Cal. App. 4th 1224, 1230 (2004) (citing Cal. Civil Code § 1550).

                                  19   “An essential element of any contract is the consent of the parties, or mutual assent. Mutual assent

                                  20   usually is manifested by an offer communicated to the offeree and an acceptance communicated to

                                  21   the offeror.” Id. (citing Cal. Civil Code §§ 1550 and 1565). “The existence of mutual consent is

                                  22   determined by objective rather than subjective criteria, the test being what the outward

                                  23   manifestations of consent would lead a reasonable person to believe.” Weddington Prods., Inc. v.

                                  24   Flick, 60 Cal. App. 4th 793, 811 (1998) (quoting Meyer v. Benko, 55 Cal. App. 3d 937, 942–43

                                  25   (1976)).

                                  26          If a valid agreement exists under state law, it must additionally meet two federal

                                  27   requirements. First, it must be a complete agreement. Maynard v. City of San Jose, 37 F.3d 1396,

                                  28                                                     11
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   1401 (9th Cir. 1994); Callie v. Near, 829 F.2d 888, 890 (9th Cir. 1987). Second, both parties must

                                   2   have directly agreed to be bound by the terms of the settlement or have authorized their respective

                                   3   representatives to settle the dispute. Harrop v. Western Airlines, Inc., 550 F.2d 1143, 1144–45 (9th

                                   4   Cir. 1977).

                                   5   III.   DISCUSSION
                                   6          Based on the parties’ submissions, the relevant law, and the record in this case, the Court

                                   7   finds that the parties entered into an enforceable settlement agreement.

                                   8                 The County has Met its Burden of Demonstrating a Legally Enforceable
                                                     Settlement Agreement Under California Law
                                   9
                                              The County has met its burden of demonstrating a legally enforceable settlement
                                  10
                                       agreement under California law. First, pursuant to California Civil Code § 1556, all persons are
                                  11
                                       capable of contracting “except minors, persons of unsound mind, and persons deprived of civil
                                  12
Northern District of California




                                       rights.” None of these exceptions apply to Madani or the County, and neither party contests that
 United States District Court




                                  13
                                       this requirement has been met. Second, the object of the Settlement is lawful. The Settlement
                                  14
                                       provides for Madani’s reinstatement and retirement from the County, that the County pay Madani
                                  15
                                       a Settlement payment, and that Madani release her claims against the County. See Settlement.
                                  16
                                              Third, under an objective analysis, the parties mutually agreed to settle this case. See
                                  17
                                       Lopez, 118 Cal. App. 4th at 1230 (“An essential element of any contract is the consent of the
                                  18
                                       parties, or mutual assent.”). The County put forward evidence showing that on September 7, 2018
                                  19
                                       the County made a written counter-proposal to Madani through Judge Cousins. 12/21/18 Sandoval
                                  20
                                       Decl. ¶ 18; see also id., Ex. A. The counter-proposal consisted of a document containing twelve
                                  21
                                       written paragraphs of terms. See Settlement. Thus, “all of the terms [were] definitely understood,”
                                  22
                                       and acceptance would “ordinarily result in a binding contract.” See 1 Witkin, Summary 11th
                                  23
                                       Contracts § 133 (2018). The County also put forward evidence demonstrating that on September
                                  24
                                       12, 2018, Madani, through Poore, accepted the County’s counter-proposal. Id. ¶ 19; see also id.,
                                  25
                                       Ex. B. Specifically, Poore’s email stated “Plaintiff Madani accepts the County’s counter-proposal
                                  26
                                       to resolve this matter in its entirety, as communicated by Judge Cousins on Monday.” Id., Ex. B.
                                  27

                                  28                                                    12
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   Therefore, the email acceptance makes clear that Madani agreed to be bound by the terms of the

                                   2   Settlement as laid out in the Settlement document. See Settlement; see also Weddington Prods.,

                                   3   Inc., 60 Cal. App. 4th at 811 (“The existence of mutual consent is determined by objective rather

                                   4   than subjective criteria, the test being what the outward manifestations of consent would lead a

                                   5   reasonable person to believe.”).

                                   6          Post-acceptance acts confirm the parties’ consent. On September 12, 2018, Poore emailed

                                   7   the County that “[w]e believe we have an enforceable agreement under federal law.” 12/24/18

                                   8   Bloom Decl., Ex. A. On September 12, 2018, Judge Cousins noted the parties’ Settlement on the

                                   9   docket: “Minute Entry for proceedings held before Judge Nathanael M. Cousins. Further

                                  10   Settlement Conference sessions held with counsel on 9/12/2018: Parties have agreed to settlement

                                  11   terms; approval by County Board is required and anticipated.” ECF No. 91. On September 12,

                                  12   2018, the parties filed a joint case management statement with the Court. ECF No. 90. The parties
Northern District of California
 United States District Court




                                  13   wrote: “[t]he Parties attended a Settlement Conference before the Honorable Nathanael M.

                                  14   Cousins on August 24, 2018. On September 12, 2018, the Parties agreed to a settlement proposal

                                  15   contingent on approval by the County of Santa Clara Board of Supervisors.” Id. On September 14,

                                  16   2018, the parties filed a stipulation with a proposed order to amend the case schedule due to

                                  17   settlement. ECF No. 93. The parties wrote that they “have agreed to a settlement proposal that will

                                  18   resolve the above-titled litigation” and that the “settlement by its own terms is contingent on

                                  19   approval by the” Board, which was scheduled to consider the settlement on October 15, 2018. Id.

                                  20   The Board’s approval was obtained on October 15, 2018. 12/21/18 Sandoval Decl. ¶ 22; 12/24/18

                                  21   Bloom Decl. ¶ 13.

                                  22          In addition, on November 8, 2018, Madani requested a meeting with a County employee to

                                  23   discuss Madani’s County retiree medical benefits resulting from the Settlement. Id. ¶¶ 25–26. On

                                  24   November 15, 2018, Bloom stated that Rhonda Schmidt, the County Employee Benefits Program

                                  25   Manager, was available to meet with Madani. Id. ¶ 26. After some delay, Madani finally met with

                                  26   Schmidt on December 5, 2018, to discuss Madani’s retirement benefits resulting from the

                                  27   Settlement. Id. ¶ 31. Bloom also attended that meeting. Id. Thus, Madani’s own actions contradict

                                  28                                                    13
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   her claim that she was unaware of the Settlement or unaware that her attorney had agreed to the

                                   2   Settlement on her behalf.

                                   3          Fourth, the Settlement is supported by consideration. Consideration is satisfied when a

                                   4   party (1) confers or agrees to confer a benefit on a party not entitled to that benefit, or (2) suffers

                                   5   or agrees to suffer a prejudice that a party is not legally bound to suffer. Cal. Civ. Code § 1605;

                                   6   see 1 Witkin, Summary 11th Contracts § 202 (2018) (“Consideration may be an act, forbearance,

                                   7   change in legal relations, or a promise.”). Here, the Settlement provided, among other things that

                                   8   the County would pay Madani a Settlement payment, and in exchange, Madani would dismiss her

                                   9   lawsuit against the County with prejudice within 3 days of the settlement payment. See Settlement

                                  10   ¶¶ 1, 9. Therefore, the Settlement is supported by consideration.

                                  11              The Settlement Agreement is Valid Under Federal Law
                                  12          The Court turns next to the federal requirements. For the reasons given below, the Court
Northern District of California
 United States District Court




                                  13   finds that the Settlement is complete and that—despite Madani’s assertions to the contrary—

                                  14   Madani agreed to be bound by the terms of the settlement.

                                  15          1. The Settlement is Complete

                                  16          The Court finds that the Settlement is a complete agreement, as it contains all material

                                  17   terms and the Court has enough information to determine the scope of the parties’ respective

                                  18   duties. See Maynard, 37 F.3d at 1401; Callie, 829 F.2d at 890 (9th Cir. 1987) (“[T]he district court

                                  19   may enforce only complete settlement agreements . . . Where material facts concerning the

                                  20   existence or terms of an agreement to settle are in dispute, the parties must be allowed an

                                  21   evidentiary hearing.”). Here, unlike cases concerning oral agreements,1 or a series of proposals

                                  22   and counter-proposals made in letters or emails,2 where an evidentiary hearing may be needed to

                                  23   ascertain the terms of an agreement to settle, the terms of the Settlement in the instant case were

                                  24   clearly written down and attached to the email offer that the County sent to Madani through Judge

                                  25

                                  26   1
                                         See, e.g., Lee v. Retail Store Employee Bldg. Corp., No. 15-CV-04768-LHK, 2018 WL 385207
                                  27   (N.D. Cal. Jan. 10, 2018), appeal dismissed, 2018 WL 3825472 (9th Cir. July 20, 2018).
                                       2
                                         See, e.g., Callie, 829 F.2d at 889–90.
                                  28                                                    14
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   Cousins. See 2/21/18 Sandoval Decl. ¶ 18; see also id., Ex. A (9/7/18 3:48 p.m. Email from Bloom

                                   2   to Judge Cousins with Settlement attachment).

                                   3          The Settlement terms specifically provided that: (1) the County would pay Madani

                                   4   $32,218.57 within 30 days and separately, though not as a condition of the settlement, the County

                                   5   would send Madani a check in the gross amount of $49,718.43, which she is entitled to as a result

                                   6   of the Personnel Board’s March 2018 findings of fact regarding Madani’s suspension and

                                   7   demotion, for a total gross amount of $82,000; (2) the County would provide Madani a neutral job

                                   8   reference; (3) within five days of the effective date of the parties’ settlement agreement, the

                                   9   County would reinstate Madani’s employment, on unpaid leave status, to a Clinical Nurse III, and

                                  10   immediately thereafter, the County would take the necessary action to restore Madani to the

                                  11   position of Assistant Nurse manager on unpaid leave status; (4) Madani would immediately retire

                                  12   and resign from the County and the County would accept that resignation; (5) Madani would
Northern District of California
 United States District Court




                                  13   release and dismiss all claims (except her workers’ compensation claims, which are excluded from

                                  14   the release); (6) Madani agreed not to seek reemployment with the County; (7) Madani is

                                  15   responsible for any attorney or medical liens that might apply to the settlement funds; (8) neither

                                  16   party admits liability by settling; (9) Madani would dismiss her lawsuit with prejudice within 3

                                  17   days of the settlement payment.; (10) the parties would jointly move to stay the case pending

                                  18   completion of the settlement; (11) Madani agreed to settle on these terms and acknowledges that

                                  19   the settlement is subject to the approval of the Board; and (12) “[i]f the County’s Board of

                                  20   Supervisors approves this settlement, the parties intend to enter into a long-form settlement

                                  21   agreement, but one is not needed for the Board-approved settlement to be enforced by the Court.”

                                  22   See Settlement.

                                  23          Further, the Settlement was conditioned on Board approval, see Settlement ¶ 11, and this

                                  24   condition was met on October 15, 2018. See 12/21/18 Sandoval Decl. ¶ 22; 12/24/18 Bloom Decl.

                                  25   ¶ 13. Moreover, that the parties never signed the long-form settlement agreement is of no matter,

                                  26   because the Settlement specifically provided that “[i]f the County’s Board of Supervisors approves

                                  27   this settlement, the parties intend to enter into a long-form settlement agreement, but one is not

                                  28                                                     15
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   needed for the Board-approved settlement to be enforced by the Court.” See Settlement ¶ 12

                                   2   (emphasis added); see also Blix St. Records, Inc. v. Cassidy, 191 Cal. App. 4th 39, 48–49 (2010)

                                   3   (“When parties intend that an agreement be binding, the fact that a more formal agreement must

                                   4   be prepared and executed does not alter the validity of the agreement.”) (citing Mitchell v.

                                   5   Exhibition Foods, Inc., 184 Cal. App. 3d 1033, 1048 (1986); compare Weddington Productions,

                                   6   Inc., 60 Cal. App. 4th at 812 (“[I]f an essential element is reserved for the future agreement of

                                   7   both parties, as a general rule the promise can give rise to no legal obligation until such future

                                   8   agreement.”).

                                   9          Therefore, having found the Settlement complete and written, and having found all

                                  10   necessary conditions for Settlement met, particularly Board approval, the Court concludes that no

                                  11   evidentiary hearing is needed per Callie to determine the terms of the Settlement. See Callie, 829

                                  12   F.2d at 890 (“[T]he district court may enforce only complete settlement agreements . . . Where
Northern District of California
 United States District Court




                                  13   materials facts concerning the existence or terms of an agreement to settle are in dispute, the

                                  14   parties must be allowed an evidentiary hearing.”).

                                  15          2. Madani’s Counsel Had Authorization to Settle

                                  16          Finally, the Court considers whether both parties directly agreed to be bound by the terms

                                  17   of the Settlement or authorized their respective representatives to settle the dispute. Harrop, 550

                                  18   F.2d at 1144–45. Madani did not file an opposition to the instant motion. Instead, Madani filed a

                                  19   “response” on January 9, 2019, in which she stated, without factual detail or support, that she

                                  20   believed she settled on terms either contrary to or absent from the Settlement. See Resp; see also

                                  21   11/9/19 Madani Decl. In particular, Madani disagreed with the amount of the settlement payment

                                  22   and the dates of reinstatement and resulting retirement consequences. See Resp.

                                  23          Then two days after her response, on January 11, 2019, Madani untimely filed a

                                  24   supplemental declaration that completely changed her position. Madani claimed in that

                                  25   declaration, without factual detail or support, that there was no settlement at all because she did

                                  26   not give her attorney consent to settle and her attorney “misunderstood [her] consent to one item

                                  27   on the settlement as [her] permission in communicating acceptance of the settlement to Judge

                                  28                                                     16
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   Cousins.” 1/11/19 Madani Decl. ¶ 3.

                                   2          State law governs whether an attorney was authorized to bind a client to a settlement

                                   3   agreement, and California courts apply general agency rules to the attorney-client relationship. See

                                   4   Yanchor v. Kagan, 22 Cal. App. 3d 544, 549 (1971). Under these rules, an attorney does not have

                                   5   implied authority to settle a case through his representative role in pending litigation. Blanton v.

                                   6   Womancare, Inc., 38 Cal. 3d 396, 404 (1985). Rather, “specific authorization” from the client is

                                   7   required to bind a client to a compromise settlement. Bice v. Stevens, 160 Cal. App. 2d 222, 231–

                                   8   32 (1958). A client may, however, bind herself by ratifying the unauthorized acts of her attorney.

                                   9   Blanton, 38 Cal. 3d at 408 (citing Fidelity & Cas. Co. of N.Y. v. Abraham, 70 Cal. App. 2d 776,

                                  10   783 (1945)). This is because a principal may not both receive the advantages of an agreement and

                                  11   escape its burdens by later repudiation: “it would be unfair to allow [her] both to have [her] cake

                                  12   and eat it too.” Alvarado Cmty. Hosp. v. Superior Court, 173 Cal. App. 3d 476, 481 (1985). “[T]he
Northern District of California
 United States District Court




                                  13   County has the burden to show that [Madani] gave express authority to her lawyer, ratified the

                                  14   settlement, or executed the settlement herself.” Ellerd v. Cnty. of L.A., 273 F. App’x 669, 670 (9th

                                  15   Cir. 2008) (citing Blanton, 38 Cal. 3d at 396).

                                  16          Here, Madani provides no specific details or factual support, such as statements, emails, or

                                  17   other evidence, to show that she did not authorize her counsel to accept the settlement on her

                                  18   behalf. The Court additionally calls into question the credibility of Madani’s claim because when

                                  19   Madani first responded to the County’s motion on January 9, 2019, she effectively asserted the

                                  20   parties did have a Settlement; indeed, Madani only argued that she disagreed with the settlement

                                  21   payment amount and reinstatement dates. It was only two days after her response that Madani first

                                  22   came forward on January 11, 2019, to assert that she did not give her counsel authorization. But

                                  23   regardless of whether Madani gave her counsel permission to accept the Settlement on Madani’s

                                  24   behalf, the record is clear that Madani ratified the acts of her counsel by remaining silent despite

                                  25   Poore’s repeated representations to the County and the Court that the parties had settled. See

                                  26   NORCAL Mut. Ins. Co. v. Newton, 84 Cal. App. 4th 64, 78 (2000) (“A principal is liable when the

                                  27   principal knows the agent holds himself or herself out as clothed with certain authority and

                                  28                                                     17
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   remains silent.” (internal citations omitted)). “A principal’s failure to promptly disaffirm an

                                   2   agent’s conduct on her behalf constitutes a ratification.” Id. at 79.

                                   3           As an initial matter, in the four months that passed between the date of the Settlement and

                                   4   Madani’s supplemental declaration, Poore made repeated representations to the County and the

                                   5   Court that the case had settled. For instance, on September 12, 2018, Poore wrote “Plaintiff

                                   6   Madani accepts the County’s counter-proposal to resolve this matter in its entirety, as

                                   7   communicated by Judge Cousins on Monday” and that “[w]e believe we have an enforceable

                                   8   agreement under federal law.” 12/21/18 Sandoval Decl., Ex. B; 12/24/18 Bloom Decl., Ex. A.

                                   9           The County joined in this understanding. On September 12, 2018, for instance, the parties

                                  10   wrote in a joint case management statement with the Court that “[t]he Parties agreed to a

                                  11   settlement proposal contingent on approval by the County of Santa Clara Board of Supervisors.”

                                  12   ECF No. 90. On December 26, 2018, the parties filed a further joint case management statement
Northern District of California
 United States District Court




                                  13   stating: “[t]he Parties entered into a settlement resolving this matter on September 12, 2018. Both

                                  14   Parties agree the settlement is enforceable.” ECF No. 108. Even further, the joint case

                                  15   management statement stated that Madani “continues to take the position that the matter has been

                                  16   settled.” Id.

                                  17           In addition, Judge Cousins, and this Court, both relying on Poore’s representations, also

                                  18   made multiple statements on the record reflecting that Madani had settled. For example, on

                                  19   September 12, 2018, Judge Cousins noted the parties’ Settlement on the docket: “Minute Entry for

                                  20   proceedings held before Judge Nathanael M. Cousins. Further Settlement Conference sessions

                                  21   held with counsel on 9/12/2018: Parties have agreed to settlement terms; approval by County

                                  22   Board is required and anticipated.” ECF No. 91.

                                  23           On September 17, 2018, the Court stayed the case because of the representation that the

                                  24   parties had settled. ECF No. 94. On January 2, 2019, the Court filed a case management order

                                  25   memorializing the parties’ discussions during the January 2, 2019 case management conference.

                                  26   ECF No. 111. Specifically, the Court wrote: “At the case management conference, Plaintiff’s

                                  27   attorney represented that Plaintiff also wishes to enforce the September 12, 2018 settlement.” Id.

                                  28                                                     18
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1          Despite the representations of her counsel, as reflected in his statements and well as

                                   2   statements by the County, Judge Cousins and the Court, Madani remained silent and raised no

                                   3   concerns for over four months. Indeed, even Madani’s response to the instant motion made no

                                   4   assertion that she did not give Poore permission to accept the Settlement. Instead, it was only in

                                   5   her supplemental declaration filed two days after her response, on January 11, 2019, that Madani

                                   6   first raised any argument that her attorney lacked authority. Such a delay in repudiating the actions

                                   7   of her counsel does not protect Madani from being bound by the actions of her counsel. See, e.g.,

                                   8   Gates v. Bank of Am. Nat. Trust & Savings Ass’n, 120 Cal. App. 571, 576–77 (1953) (“[W]here

                                   9   the rights of third persons depend on his election, the rule is a principal must disaffirm an

                                  10   unauthorized act of his agent within a reasonable time after acquiring knowledge thereof, else his

                                  11   silence may be deemed ratification or acquiescence in order to protect an unsuspecting third

                                  12   party.”); Gaine v. Austin, 58 Cal. App. 2d 250, 260 (1943) (finding four-month delay before
Northern District of California
 United States District Court




                                  13   repudiation constituted ratification).

                                  14          Moreover, Madani makes no assertion that she was unaware that her counsel informed the

                                  15   County, Judge Cousins, or the Court that she had agreed to the Settlement. See, e.g., NORCAL

                                  16   Mut. Ins. Co., 84 Cal. App. 4th at 79 (“Her declaration does not state she was unaware of these

                                  17   legal demands being asserted on her behalf, and there is nothing in the record to suggest that she

                                  18   did anything to disavow or disassociate herself from them.” (emphasis in original)); Goldie v.

                                  19   Caliber Home Loans, Inc., No. 2:16-cv-00962-KJM-DB, 2018 WL 4659576, at *9 (E.D. Cal.

                                  20   2018) (“Goldie’s omissions are as telling as are his affirmative representations. He does not

                                  21   address, much less disclaim, his counsel’s numerous representations to the court that the parties

                                  22   were pursuing settlement by way of a loan modification.”). Indeed, Madani’s own actions

                                  23   contradict her claim that she was not aware of the Settlement. The County scheduled a meeting

                                  24   with Rhonda Schmidt, the County Employee Benefits Program Manager, in response to Madani’s

                                  25   request for information about the consequences of the Settlement. Id. ¶¶ 25–26. On December 5,

                                  26   2018, Madani met with Schmidt to discuss Madani’s retirement benefits, and Bloom attended that

                                  27   meeting. Id. ¶ 31.

                                  28                                                     19
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1          Further, the Court adds that “it would be unfair to allow [Madani] both to have [her] cake

                                   2   and eat it too.” Alvarado Cmty. Hosp., 173 Cal. App. 3d at 481. Madani wishes to continue to

                                   3   proceed with her suit against the Country without acknowledging or offering to return the benefits

                                   4   she has already been conferred, including the stay of the case and continuance of deadlines; the

                                   5   check that the County gave Madani in October 2018 as a result of the Personnel Board findings of

                                   6   fact, and which Madani immediately cashed, see ECF No. 119-2 (“1/16/19 Bloom Decl.”) ¶ 8; and

                                   7   the assistance from the County’s retirement coordinator, id. ¶ 10. See Goldie, 2018 WL 4659576

                                   8   (“Nonetheless, Goldie wishes to proceed with his suit against Caliber without returning or offering

                                   9   to return the benefits Caliber conferred to him under the settlement agreement. . . . Goldie cannot

                                  10   disclaim his counsel’s authority to enter into the settlement agreement, retain every benefit of the

                                  11   parties’ agreement, but refuse to abide by that agreement and proceed with this suit.”); see also

                                  12   Navrides v. Zurich Ins. Co., 5 Cal 3d. 698, 704 (1971) (recognizing “the elementary rule of agency
Northern District of California
 United States District Court




                                  13   law that a principal is not allowed to ratify the unauthorized acts of an agent to the extent that they

                                  14   are beneficial, and disavow them to the extent that they are damaging.”).

                                  15          Finally, Madani’s repeated pattern of behavior in this case calls into question her

                                  16   credibility. Indeed, this is the second time Madani has settled with the County, received Board

                                  17   approval, subsequently fired her attorney, and tried to renegotiate the settlement. Around October

                                  18   of 2017, Madani and the County reached a settlement when Madani was represented by Madani’s

                                  19   first attorney, Seth Wiener. 12/21/18 Sandoval Decl. ¶¶ 4–5. That first settlement received Board

                                  20   approval. Id. But instead of complying with that settlement, Madani fired Wiener in January of

                                  21   2018, and tried to renegotiate the settlement. ECF No. 59.

                                  22          Almost exactly a year later, on September 12, 2018, Madani and the County reached the

                                  23   instant Settlement while Madani was represented by Poore. On October 15, 2018, the Board

                                  24   approved the Settlement. 12/21/18 Sandoval Decl. ¶ 22. Madani has since refused to comply, has

                                  25   fired Poore, and now again tries to renegotiate the Settlement. ECF No. 120. Even Poore appears

                                  26   to acknowledge Madani’s bad faith in his motion to withdraw in which he states that Madani has

                                  27   discharged Poore’s services, and that Poore’s withdrawal is mandatory under California Rules of

                                  28                                                     20
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
                                   1   Professional Conduct 1.16 because Poore “has certain mandatory obligations to this Court, which

                                   2   would be violated if there existed continued legal representation in this matter.” ECF No. 120. To

                                   3   decline to enforce the instant Settlement would reward Madani’s bad faith conduct.

                                   4          Accordingly, the Court finds that the record clearly establishes that Madani ratified the

                                   5   actions of her counsel. Thus, Madani is bound by the Settlement.

                                   6          Finally, Madani did not request an evidentiary hearing. See, e.g., Maynard, 37 F.3d at 1401

                                   7   (“By failing to request an evidentiary hearing in the district court, the defendants waived their

                                   8   right to raise the issue on appeal.”). Regardless, because there is no factual dispute in the record

                                   9   that Madani ratified the acts of her counsel through her post-acceptance actions, the Court need

                                  10   not provide her an evidentiary hearing. Cf. Callie 829 F.2d at 890 (“Where materials facts

                                  11   concerning the existence or terms of an agreement to settle are in dispute, the parties must be

                                  12   allowed an evidentiary hearing.”).
Northern District of California
 United States District Court




                                  13   IV.    CONCLUSION
                                  14          For the foregoing reasons, the County’s motion to enforce the settlement agreement is

                                  15   GRANTED. Pursuant to the Settlement, the Court orders that this action be dismissed with

                                  16   prejudice. The Clerk shall close the file.

                                  17   IT IS SO ORDERED.

                                  18
                                  19   Dated: January 31, 2019

                                  20                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     21
                                       Case No. 16-CV-07026-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE SETTLEMENT
